Citation Nr: 0426722	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, including the propriety of 
a reduction from 40 percent.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).

3.  Entitlement to an increased evaluation for right knee 
retropatellar pain syndrome with degenerative joint disease, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for left knee 
retropatellar pain syndrome with degenerative joint disease

5.  Entitlement to a compensable evaluation for right ear 
ruptured tympanic membrane with hearing loss.

6.  Entitlement to a compensable evaluation for the residuals 
of a left ankle lateral malleolus fracture.

7.  Entitlement to an increased evaluation for duodenitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to March 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 1992 and 
April 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The veteran testified in May 2004 before the undersigned 
Veterans Law Judge (VLJ), who was designated by the Chairman 
to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002) and who will participate in this decision.  A 
copy of the hearing transcript issued following the hearing 
is of record.

The only issues over which the Board clearly has appellate 
jurisdiction are those issues of entitlement to an increased 
evaluations for degenerative disc disease of the lumbar 
spine, right and left knee retropatellar pain syndrome with 
degenerative joint disease, right ear ruptured tympanic 
membrane with hearing loss, residuals of a left ankle lateral 
malleolus fracture, duodenitis, and entitlement to TDIU.  
However, in March 1997, the veteran filed a timely notice of 
disagreement with the decision, noted in the supplemental 
statement of the case issued on March 4, 1997, that reduced 
the evaluation assigned his degenerative disc disease of the 
lumbar spine, which was then 40 percent.  Accordingly, the 
Board will remand for the issuance of a statement of the case 
regarding the propriety of reduction from the 40 percent 
evaluation for the degenerative disc disease of the lumbar 
spine.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In testimony before a local hearing officer sitting at the RO 
in March 1993, the veteran claimed entitlement to service 
connection for left ear hearing loss.  This claim is referred 
to the RO for appropriate action.

The issues of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine, including the 
propriety of a reduction from 40 percent, and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  In April 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
issues of entitlement to increased evaluations for his 
service-connected right and left knee disabilities.

2.  In May 2004, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
issues of entitlement to increased evaluations for his 
service-connected right ear ruptured tympanic membrane with 
hearing loss, residuals of left ankle lateral malleolus 
fracture, and duodenitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to increased evaluations for right and left knee 
retropatellar pain syndrome with degenerative joint disease, 
right ear ruptured tympanic membrane with hearing loss ear, 
residuals of left ankle lateral malleolus fracture, and 
duodenitis.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issues of entitlement to increased evaluations 
for right and left knee disabilities, a right ear ruptured 
tympanic membrane with hearing loss, residuals of left ankle 
fracture, and duodenitis, the Board observes that the veteran 
specifically withdrew these appeals in writing.  In April 
2002, he submitted a written statement in which he noted that 
he was not appealing the issues concerning increased 
evaluations for his knees.  In May 2004, he both testified 
before the undersigned VLJ and submitted a statement in 
writing that he specifically withdrew his claims for 
increased evaluations for his right ear disability with 
hearing loss, left ankle, and duodenitis.  As the appellant 
has withdrawn his appeal as to the issues of entitlement to 
increased evaluations for right and left knee retropatellar 
pain syndrome with degenerative joint disease, right ear 
ruptured tympanic membrane with hearing loss, residuals of 
left ankle lateral malleolus fracture, and duodenitis, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review these issues.

Accordingly, these issues are dismissed.


ORDER

The appeals concerning entitlement to increased evaluations 
for right and left knee retropatellar pain syndrome with 
degenerative joint disease, right ear ruptured tympanic 
membrane with hearing loss, residuals of left ankle lateral 
malleolus fracture, and duodenitis are dismissed.


REMAND

The veteran also seeks entitlement to an increased evaluation 
for his service connected degenerative disc disease of the 
lumbar spine, including the propriety of a reduction from 40 
percent, and entitlement to TDIU.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board first 
notes that the most recent VA examination proffered the 
veteran for his lower back was in October 1997.  However, the 
rating criteria governing the evaluation of spine 
disabilities have been revised several times since then, 
effective in August 2002, September 2002, August 2003, and 
September 2003.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002), 67 Fed. Reg. 54345-54349 (August 22, 2002), 68 Fed. 
Reg. 51454-51458 (August 27, 2003), and 69 Fed. Reg. 32449 
(June 10, 2004).  While the RO has notified the veteran of 
all but the last of these revisions, the veteran has not been 
afforded the opportunity for examination applying the revised 
criteria.

Given the length of time since the most recent VA 
examination, and the change in regulations, it is the Board's 
judgment that there is a duty to provide the veteran with 
another VA examination.  The clinician's examination must 
address the criteria of all the relevant regulations 
(limitation of motion, amount of time the veteran has been 
incapacitated, demonstrable deformities of vertebral bodies, 
symptoms compatible with sciatic neuropathy, demonstrable 
muscle spasm, ankle jerk, neurological findings, etc.)

In addition, it is not clear that the examiner who conducted 
the examination in October 1997 was afforded the opportunity 
to review the veteran's claims file in conjunction with the 
examination.  A thorough review of the claims file in this 
case is crucial, as the veteran has sustained an intervening, 
post-service civilian work related injury to his back.  
Moreover, the veteran has submitted numerous private medical 
examination reports, clinical and treatment records, and 
medical opinions concerning his lower back disability.

The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file-to include all service 
medical records and VA and non-VA treatment records-in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

Second, the veteran also claims that he is entitled to TDIU. 
The Board finds that the issue of an increased disability 
evaluation for degenerative disc disease of the lumbar spine, 
including the propriety of the reduction from 40 percent, 
raises questions as to the parameters of the veteran's 
disability and is inextricably intertwined with the issue of 
entitlement to TDIU.  Therefore, the Board may not properly 
review the veteran's claim for entitlement to TDIU until the 
RO develops and adjudicates the veteran's claim of 
entitlement to an increased disability evaluation for his 
lower back disability, including the propriety of the 
reduction from 40 percent.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

As previously pointed out, the veteran submitted a timely 
notice of disagreement to the decision, which reduced the 
evaluation then assigned his service-connected degenerative 
disc disease of the lumbar spine from 40 percent.  However, 
the RO has not had an opportunity to issue a statement of the 
case addressing this issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 
7-2004, are fully complied with and 
satisfied as to the issue of entitlement 
to an increased evaluation for 
degenerative disc disease of the lumbar 
spine, including the propriety of 
reduction of the 40 percent evaluation, 
and of entitlement to TDIU.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for an increased evaluation 
for degenerative disc disease of the 
lumbar spine, to include the propriety of 
reduction of the 40 percent evaluation, 
and for TDIU; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
lower back disability.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him at the VAMC in Denver, Colorado.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the extent of disability 
caused by his service-connected 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, must be sent to the examiner(s) 
for review.  

First, the veteran should be examined by 
an orthopedist in order to determine the 
severity of the service-connected 
orthopedic disabilities.  The examiner(s) 
should address the following matters:

1.	Summarize the medical history, 
including the onset and course, of 
his service-connected lower back 
disability.
2.	Describe any current symptoms and 
manifestations attributed to his 
service-connected lower back.
3.	Complete any diagnostic and clinical 
tests-including any and all 
neurological, muscle, and orthopedic 
tests-required and provide 
diagnoses for any and all lower back 
pathology identified.

In addition, the examiner(s) are 
requested to provide the following 
opinions:
?	The examiner is asked to offer an 
opinion as to whether it is at least 
as likely as not that any currently 
manifested degenerative disc disease 
of the lumbar spine is the result 
of, or part and parcel of, (i.e., 
indistinguishable from) the 
veteran's service-connected 
degenerative disc disease of the 
lumbar spine as opposed to the July 
1991 post-service work-related 
injury.  If the examiner cannot 
distinguish the origin of the 
symptomatology, the examiner should 
so indicate.

The orthopedic examiner should also 
describe the extent of disability 
caused by the veteran's service-
connected bilateral knee and left 
ankle disabilities.  

Second, the veteran should be examined, 
by appropriate specialists, to determine 
the severity of his non-orthopedic, 
service-connected disabilities.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of the disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

5.  The RO should also issue a statement 
of the case regarding the propriety of 
the reduction of the evaluation assigned 
the service-connected degenerative disc 
disease of the lumbar spine from 40 
percent.  The statement of the case 
should contain all relevant laws and 
regulations governing the revision of 
decisions, including those applicable to 
the reduction of compensation 
evaluations.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to the issue of 
entitlement to the restoration of the 40 
percent evaluation for his degenerative 
disc disease of the lumbar spine, and to 
have his claim reviewed by the Board.  

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
increased evaluation for his service-
connected degenerative disc disease of 
the lumbar spine and entitlement to TDIU, 
to include consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45, all revised 
regulations governing the evaluation of 
the musculoskeletal system, diseases and 
injuries of the spine, including 
intervertebral disc syndrome.  See 67 
Fed. Reg. 48784-48787, 67 Fed. Reg. 
54345-54349, 68 Fed. Reg. 51454-51458, 
and 69 Fed. Reg. 32449, supra; 38 C.F.R. 
§ 4.71(a) Diagnostic Codes 5285 through 
5295 (prior to 2003) and Diagnostic Codes 
5235 through 5243 (2003), and a 
determination as to which are more 
favorable to the veteran.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



